Citation Nr: 1210914	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by left-sided facial numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1951 to March 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a videoconference Board hearing at the RO in November 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for left temporal lobe atrophy as result of a traumatic brain injury (TBI) in service and of entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran has asserted that in 1953 he sustained a TBI when he fell 15 feet from a tree while trying to dislodge his parachute.  He reported that he lost consciousness and that he has experienced left-sided facial numbness since that time. 

The Board notes that the Veteran has been awarded entitlement to service connection for headaches and a psychiatric disability in conjunction with the reported 1953 TBI.  Therefore, the Veteran's TBI in 1953 is conceded by the Board.   

A review of the Veteran's service treatment records (STRs) shows that in July 1954, he reported for medical treatment with complaints of having no feeling in the left side of his face. At that time, the examiner diagnosed neuralgia.  In September 1955, the Veteran was again seen at "medical"  for complaints of pain and hyper-sensitivity in the left parietal region.  The examiner diagnosed left trigeniuns neuralgy and prescribed pain medication and hot compresses for treatment.  The Veteran was again seen in October 1955 with continued complaints of partial numbness in his face for the past two years.  The Veteran was again treated with pain medication.  In March 1956, the Veteran was afforded a separation examination.  At that time, the Veteran was noted to have a scar over his left eyebrow, but there was no facial numbness reported by the examiner at that time.

While there is no indication of complaints of facial numbness on the Veteran's separation examination, the Veteran has reported that he has experienced left-sided facial numbness ever since his 1953 TBI.        

The Board notes that the Veteran is competent to report when his left-sided facial numbness began and that it has continued since active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.

A review of the post-service medical evidence of record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include complaints of facial numbness.  There is no indication from the record that the Veteran has been diagnosed with a disability to account for his facial numbness.  Additionally, a review of the treatment notes of record show that while the Veteran has made subjective complaints of left-sided facial numbness, there has been no objective findings of a sensory deficit.  

Also of record are private medical records.  In February 2003, the Veteran was afforded a magnetic resonance imaging scan (MRI) of his brain which revealed some atrophy in the left temporal lobe which was consistent with previous injury.  In October 2004, the Veteran underwent an electroencephalography (EEG), the results of which were found to be minimally abnormal.  In this regard, there was occasional theta range slowing over the left hemisphere.  The report indicated that this could be a post-operative effect of the Veteran's prior pituitary surgery, or it could be suggestive of left hemisphere pathology.    

The Veteran was afforded VA examinations in July 2006 and February 2009; however, none of those VA examination was conducted with the express purpose of evaluating the Veteran's complaints of facial numbness.  Additionally, there is no indication that any of the VA examiners diagnosed the Veteran with a disability which would account for his complaints of facial numbness.  Specifically, the trigeminal nerve was noted to be intact.  

In light of the Veteran's TBI in service and his complaints of facial numbness since that time, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left-sided facial numbness.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present left-sided facial numbness.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with regard to any currently present left-sided facial numbness as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active service, to specifically include the Veteran's 1953 traumatic brain injury.  The examiner should presume that the Veteran is a reliable historian with regard to his lay statements regarding the continuity of his left-sided facial numbness.  

The complete rationale for all opinions expressed must be provided.  

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a disability manifested by facial numbness based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


